Filed 5/31/13 P. v. Cisneros CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,                                                          B242189

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. KA088341)
         v.

EDGAR CISNEROS,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of Los Angeles County, Robert J.
Perry, Judge. Affirmed.
         Jean Ballantine, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
       A jury convicted defendant, Edgar Cisneros, of voluntary manslaughter. (Pen.
Code, § 192, subd. (a).) The jury further found a principal was armed with a handgun.
(Pen. Code, § 12022, subd. (a)(1).) Defendant was sentenced to 12 years in state prison.
Defendant, a gang member, participated in a vicious assault that resulted in the victim’s
death. The victim was beaten, shot in the head and stabbed in the chest.
       We appointed counsel to represent defendant. After examination of the record,
appellate counsel has filed a brief in which no issues are raised. Instead, appointed
counsel has asked us to independently review the entire record on appeal pursuant to
People v. Wende (1979) 25 Cal.3d 436, 441-442. (See Smith v. Robbins (2000) 528 U.S.
259, 264.) On January 15, 2013, we advised defendant he had 30 days within which to
submit by brief or letter any contentions or argument he wished us to consider. No
response has been received.
       We have examined the entire record in accordance with People v. Wende, supra,
25 Cal.3d at pages 441-442. Neither appointed counsel nor defendant has identified any
issue for our review. We agree with appointed appellate counsel that no arguable issue
exists on appeal.
       The judgment is affirmed.
                            NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                   TURNER, P.J.
       We concur:




       KRIEGLER, J.                                     O’NEILL, J.


       Judge of the Ventura Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.


                                             2